Citation Nr: 1718315	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  12-16 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable rating for bilateral pes planus prior to July 21, 2016, and to a rating in excess of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran had active service in the US Marine Corps from June 1976 to June 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision from the Department of Veterans Affairs (VA) Tiger Team at the Regional Office (RO) in Cleveland, Ohio, which granted service connection for bilateral pes planus and assigned a noncompensable (zero percent) rating effective June 16, 2010.  Jurisdiction over the case is with the RO in Roanoke, Virginia.  

In a subsequent August 2016 rating decision, the Roanoke RO assigned an increased 30 percent rating for the bilateral pes planus, effective from July 21, 2016.  A simultaneously issued supplemental statement of the case (SSOC) denied an initial compensable rating prior to July 21, 2016, and a rating in excess of 30 percent thereafter.  


FINDINGS OF FACT

1.  The most probative evidence of record shows that the Veteran's bilateral foot disorder has been characterized by manifestations that more closely approximate severe symptoms all times during the pendency of the appeal; pronounced pes planus manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendon Achilles on manipulation, none of which are improved by orthopedic shoes or appliances, has not been shown.

2.  Throughout the appellate period, the Veteran's service-connected foot disorder has been characterized by post-surgical left great toe hallux valgus.



CONCLUSIONS OF LAW

1.  For the period from June 16, 2010 to July 20, 2016, the criteria are met for an initial rating of 30 percent for bilateral pes planus.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2016).

2.  The criteria for a rating in excess of 30 percent for bilateral pes planus have not been met at any point during the pendency of this claim.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2016).

3.  The criteria are met for assignment of a separate 10 percent rating for left foot hallux valgus, status post metarsal head osteotomy.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5280 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  In this regard, the Veteran has been provided all required notice.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Further, all relevant records have been associated with the claims file, to the extent obtainable.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  He has also been provided with VA examinations in conjunction with his claim, which are adequate for adjudicatory purposes.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327, 4.1 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  There is no indication of additional existing evidence that is necessary for a fair adjudication of his claim.  Accordingly, the Board finds that the Veteran has had a meaningful opportunity to participate in the processing of this claim, and there is no indication of prejudicial error with regard to VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  Accordingly, the Board will proceed with appellate review.

II.  Increased Initial Ratings

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  

Separate ratings for distinct disabilities resulting from the same injury or disease can be assigned so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016).

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See Fenderson, 12 Vet. App. at 126.  In increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In such claims, VA considers the level of disability for the period beginning one year prior to the claim for a higher rating.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2016); Hart, 21 Vet. App. at 509; Hazan v. Gober, 10 Vet. App. 511, 519 (1992).

In evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss, including due to weakness and pain, affecting the normal working movements of the body in terms of excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2016); see Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (holding that pain 'must actually affect some aspect of 'the normal working movements of the body' [under] 38 C.F.R. § 4.40 in order to constitute functional loss' warranting a higher rating).  With respect to disabilities of the joints, consideration is given as to whether there is less movement or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement, as well as swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45 (2016).


The provisions of sections 4.40 and 4.45 thus require a determination of whether a higher rating may be assigned based on functional loss of the affected joint on repeated use as a result of the above factors, including during flare-ups of symptoms, beyond any limitation reflected on one-time measurements of range of motion.  DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995) (holding that the provisions of 4.40 and 4.45 are not subsumed by the diagnostic codes applicable to the affected joint).  However, a higher rating based on functional loss may not exceed the highest rating available under the applicable diagnostic code(s) pertaining to range of motion.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (holding that because the maximum rating available under the diagnostic code pertaining to limitation of motion of the wrist had already been assigned, remand was not warranted for consideration of functional loss due to pain under § 4.40).

Moreover, the intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  See 38 C.F.R. § 4.59 (2016).  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis).  Additionally, the United States Court of Appeals for Veterans Claims (Court) recently held that the plain language of § 4.59 indicates that the regulation is not limited to the evaluation of musculoskeletal disabilities under diagnostic codes predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. 346, 352 (2016).  The Court held that § 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the Diagnostic Code under which the disability is being evaluated is predicated on range of motion measurements.  Id. at 354.

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Here, as noted, the Veteran's bilateral pes planus is in receipt of an initial noncompensable rating, effective from June 16, 2010 to July 20, 2016, and a 30 percent rating, effective since July 21, 2016, under 38 C.F.R. § 4.124a, Diagnostic Code 5276, which pertains to acquired flatfoot.  

Under Diagnostic Code 5276, as pertinent to the present claim, a noncompensable rating is assigned for mild flatfoot with symptoms relieved by a built-up shoe or arch support. 38 C.F.R. § 4.71a.  A 10 percent rating is assigned for moderate bilateral flatfoot characterized by weight-bearing line over or medial to the great toe, inward bowing of the tendo achilles, pain on manipulation and use of the feet.  Id.  A 30 percent rating Bilateral is warranted for severe manifestations such as evidence of marked deformity(pronation, abduction, etc.), accentuated pain on manipulation and use, indication of swelling on use, and characteristic callosities.  Id.  A 50 percent is assigned for bilateral pronounced flatfoot characterized by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achilles on manipulation, which is not improved by orthopedic shoes or appliances.  Id.  

The Board observes that the words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).

The RO assigned the increased 30 percent rating for the bilateral pes planus based on the results of the July 2016 QTC examination.  See July 2016 QTC Foot Conditions Including Flatfoot (Pes Planus) Disability Benefits Questionnaire (DBQ).  See also August 2016 Rating Decision; August 2016 SSOC.  In particular, the July 2016 examining physician determined that the Veteran's bilateral pes planus was manifested by accentuated pain on use and manipulation of both feet.  Additionally, the Veteran had decreased longitudinal arch height of both feet on weight-bearing.   The Veteran's flatfoot additionally required the use of arch supports and orthotics, but without complete relief of his symptoms.  There was no indication of swelling on use, no evidence of characteristic calluses,  no evidence of extreme tenderness of the plantar surfaces of the feet, and no objective evidence of marked deformity or pronation of the feet.  The weight-bearing line did not fall over or medial to the great toe, and there was no lower extremity deformity other than pes planus which causes alteration of the weight-bearing line.  There was no evidence of marked inward displacement or severe spasms of the Achilles tendon on manipulation for either foot, and no evidence of inward bowing of the Achilles' tendon.

In light of the foregoing evidence of severe bilateral pes planus symptomatology, including accentuated pain on use and manipulation of both feet and decreased longitudinal arch height of both feet on weight-bearing, requiring the use of arch supports and orthotics without complete relief, the Board finds that the Veteran's pes planus manifestations, as reflected on the June 2016 QTC examination report, most closely approximate the criteria for the assigned 30 percent evaluation, which contemplates severe flatfoot characterized by objective evidence of marked deformity, including on pronation or abduction, accentuated pain on manipulation and use, indication of swelling on use, and characteristic callosities.  

The Board additionally finds that the assignment of the 30 percent evaluation is appropriate for the entire appellate period, so no just from July 21, 2016.  See Fenderson, 12 Vet. App. at 126.  In this regard, the October 2011 QTC general medical evaluation report, which indicates less severe pes planus symptomatology, contains internal inconsistencies and factual inaccuracies that render it inadequate for rating purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (reflecting that the adequacy of a VA examination is based, in part, on its factual accuracy).  In particular, the examination report contains a number of inaccurate factual statements, including that the Veteran "does not require any type of support with his shoes."   But see Treatment Records from P.P.G., D.P.M., F.A.C.F.A.S. dated from April 2002 to July 2009 (reflecting that he has been prescribed orthotics for his flatfoot condition since at least 2007).  Further, the report contains contradictory findings, such as the determination that "[t]here is no Hallux valgus present" despite the diagnostic testing results reflecting that "x ray findings are abnormal, findings show hallux valgus" of the right and left feet.  See October 2011 QTC Medical Examination Report.  

Accordingly, the only probative evidence of record evaluating the Veteran's bilateral pes planus is the July 2016 VA examination report.  As such, affording him the benefit of the doubt, the Board finds the manifestations of the identified on QTC examination in July 2016 to be representative of the baseline level of severity of the Veteran's service-connected bilateral pes planus throughout the entire appellate period, so since service connection was established on June 16, 2010.  Thus, given the Veteran's overall disability picture and taking into account his functional limitations, including during flare-ups, for the period from June 16, 2010 to July 20, 2016, an increased initial evaluation of 30 percent for the service connected bilateral pes planus is granted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.  See also Mitchell, 25 Vet. App. at 43; DeLuca, 8 Vet. App. at 206-07; 38 C.F.R. §§ 4.40, 4.45.

However, the Veteran does not contend, and the medical evidence of record does not reflect, that his service connected bilateral pes planus was, at any point during the appellate period, manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, or marked inward displacement and severe spasm of the tendo achilles on manipulation, including after flare-ups or on repeated use.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276; see also 38 C.F.R. §§ 4.40, 4.45, DeLuca, 8 Vet. App. at 206-07.  Thus, the criteria for a higher 50 percent rating under Diagnostic Code 5276 have not been met or more nearly approximated at any point during the appellate period.  

Furthermore, there is no evidence suggesting that the Veteran has weak foot, claw foot (pes cavus), metartsalgia (Morton's disease), hallux rigidus, or malunion or nonunion of the tarsal or metatarsal bones at any point during the pendency of this claim.  Thus, Diagnostic Codes 5277, 5278, 5279, 5281, and 5283, which pertain to these conditions, respectively, do not apply.  See 38 C.F.R. § 4.71a.  

The Board also notes that, although there is evidence that the Veteran has hammer toe deformities affecting some toes on each foot, there is no evidence reflecting that he has hammer toe of all toes on either foot.  Accordingly, there is no basis for assignment of a separate, compensable rating for hammer toes, because, under Diagnostic Code 5282, the hammer toe deformity must affect all toes to warrant a compensable evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5282.  See also July 2016 QTC Foot Conditions Including Flatfoot (Pes Planus) DBQ (indicating that hammer toes affects only the second, third, and fourth toes, bilaterally, but not the first and fifth toes).   

Additionally, the July 2016 QTC examiner diagnosed bilateral mild or moderate hallux valgus.  See July 2016 QTC Foot Conditions Including Flatfoot (Pes Planus) DBQ.  Additionally, the examining physician detailed the Veteran's history of left big toe metatarsal head osteotomy, which was noted to be equivalent to metatarsal head resection.  No such surgery was performed on the right.  Importantly, Diagnostic Code 5280 provides for a 10 percent rating for either severe hallux valgus equivalent to amputation of the great toe, or operated hallux valgus with resection of the metatarsal head.  38 C.F.R. § 4.71a, Diagnostic Code 5280 (2016).  Thus, although there is no basis for the assignment of a separate, compensable rating for the right foot hallux valgus given the absence of any medical or lay evidence reflecting anything other than mild or moderate symptomatology without surgical history, the Board finds that, in light of the history of resection of the left metatarsal head, a separate 10 percent rating is warranted for left foot hallux valgus under Diagnostic Code 5280, for the entire appellate period.  See id.  See also Esteban, 6 Vet. App. 259  As the post-surgical residuals of his left foot hallux valgus represent a distinct disability separate and apart from his service-connected pes planus, the Board additionally finds that the assignment of a separate rating under Diagnostic Code 5280 does not violate the rule against pyramiding.  See 38 C.F.R. § 4.14.

In sum, although a rating in excess of 30 percent for the bilateral pes planus under Diagnostic Code 5276 from July 21, 2016, forward is not warranted, for the period from June 16, 2010 to July 20, 2016, an increased 30 percent rating, but no higher, under Diagnostic Code 5276 for severe bilateral pes planus is granted.  Additionally, a separate 10 percent rating under Diagnostic Code 5280 for post-surgical left foot hallux valgus, effective for the entire appellate period, is also granted.

Finally, neither the Veteran nor his/her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an initial rating of 30 percent, but no higher, for the bilateral pes planus for the period from June 16, 2010 to July 20, 2016, is granted, subject to the laws and regulations governing payment of monetary benefits.

Entitlement to a rating in excess of 30 percent for the bilateral pes planus as of July 21, 2016 is denied.

Entitlement to a separate rating of 10 percent for left foot hallux valgus, status post metarsal head osteotomy, is granted, for the entire appellate period, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


